      Case 1:19-cv-00021-VSB-BCM Document 327 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DISH NETWORK L.L.C., et al.,                              :                                  1/27/2021
                                                          :
                                        Plaintiffs,       :
                                                          :               19-cv-0021 (VSB)
                      -against-                           :
                                                          :                    ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Defendants’ letter motion dated January 26, 2021, (Doc. 323), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to:

    1. File under seal Exhibits 1–4 to the Declaration of Leena Pawar; and

    2. Publicly file a redacted version of the Declaration of Leena Pawar.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Defendants’ motion. Accordingly, it is hereby:

        ORDERED that Defendants may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying their letter motion.

SO ORDERED.

Dated: January 27, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
